Citation Nr: 1737061	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-24 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for an acquired psychiatric disorder, characterized as general anxiety disorder and posttraumatic stress disorder (PTSD), evaluated at 50 percent prior to July 20, 2016, and in excess of 70 percent thereafter. 

2.  Entitlement to an increased disability rating for a right knee disability, evaluated at 10 percent prior to June 26, 2013, 20 percent from June 26, 2013 to July 25, 2016, and in excess of 30 percent thereafter. 

3.  Entitlement to an increased disability rating a left knee disability, evaluated at 10 percent prior to June 26, 2013, 20 percent from June 26, 2013 to July 25, 2016, and in excess of 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1973 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In an August 2013 decision, the RO increased the ratings for a psychiatric disorder to 50 percent, effective November 8, 2010, left knee disability to 20 percent, effective June 26, 2013, and right knee disability to 20 percent, effective June 26, 2013.  In July 2016, the RO increased the psychiatric disability rating to 70 percent, effective July 20, 2016, as well as the left and right knee disability ratings to 30 percent for each knee, effective July 26, 2016.  

This matter was remanded by the Board in June 2016 for further development.  

The issue of entitlement to an increased rating for a bilateral knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to July 20, 2016, the Veteran's psychiatric disorder has been characterized by panic attacks, sleep disturbances, disturbances of mood, depression, anxiety, and difficultly in establishing and maintaining effective social relationships.  Moreover, occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.

2.  For the period since July 20, 2016, the Veteran's psychiatric disorder has been manifested by occupational and social deficiencies in most areas; there is no showing of total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for an acquired psychiatric disorder, characterized as a general anxiety disorder and PTSD, prior to July 20, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a rating in excess of 70 percent for an acquired psychiatric disorder, characterized as a general anxiety disorder and PTSD, since July 20, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking an increased rating for his service-connected psychiatric disorder, originally diagnosed as a general anxiety disorder and later characterized as PTSD.  The Board notes at the outset that service-connection for a psychiatric disorder is generally one based on symptoms rather than a specific disorder and should encompass all psychiatric disorders that are raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the change in diagnostic code would not impact the Veteran's benefits.  But see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to July 20, 2016

For the period prior to July 20, 2016, the Veteran's psychiatric disorder, diagnosed as a general anxiety disorder, was assigned a disability rating of 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9400.  In order to warrant the next-higher 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2016).

After a review of the evidence of record, the Board determines that a rating in excess of 50 percent is not warranted prior to July 20, 2016.  Indeed, while the Veteran has occasional symptoms that could support a higher rating, the Veteran's symptoms do not otherwise cause social and occupational impairment with deficiencies in most areas of his daily living.  Specifically, as noted in the November 2009VA treatment records, the Veteran presented "neatly dressed and groomed" for his mental health evaluation.  His mood was reported as neutral with a constricted affect and linear thought process.  No social ideations or psychosis were noted.  Similarly, in November 2010, the Veteran was "well-groomed and polite."  While he was reportedly depressed, his thought process remained linear with no suicidal or homicidal ideations.  

In a February 2011 VA examination, the VA examiner determined that the Veteran had decreased occupational and social functioning with increased isolation and panic attacks that cause severe shaking.  The Veteran exhibited anxiety, depressed mood, sleep impairments, isolation, concentration issues, and panic attacks.  However, there was no evidence of a psychosis, delusions, hallucinations, near continuous panic, or grossly inappropriate behavior.   

In a June 2013 VA examination, the examiner opined that the Veteran had "occupational and social impairment with reduced reliability and productivity."  The Veteran indicated that he had symptoms related to depression, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The examiner reported that the Veteran was polite and nervous with a flat mood.  While the Veteran's speech and thinking were documented as slow, he answered all questions in a relevant and logical manner, and demonstrated fair insight and judgment.  The Veteran also displayed hand tremors.  No suicidal ideations or psychosis were noted.  

From June 2013 to June 2016, the Veteran underwent a series of mental health evaluations and treatment through his VA mental health provider.  During this time, the Veteran's symptoms were generally characterized by depression, anxiety, panic attacks, shaking, and trouble sleeping.  Importantly, no psychosis or suicidal ideations were observed or reported.  For example, in November 2013, the Veteran was "stoic, polite, and appeared very nicely dressed/groomed."  He was attentive and alert with a logical thought process and a constricted affect.  During psychiatric treatment examinations in February 2014 and June 2014, the Veteran experienced an increase in panic attacks, however, his other symptoms were essentially stable and his thought process was logical with no evidence of a formal thought disorder or psychosis.  In November 2015 and May 2016, the Veteran reported that his panic attacks decreased in frequency and severity, and that overall he feels "better" with "less anxiety."  

Therefore, the Board finds that the Veteran does not exhibit objective symptoms that would be sufficient to warrant a rating in excess of 50 percent prior to July 20, 2016.  While it is true that the Veteran had frequent panic attacks, anxiety, depression, and shaking, these symptoms alone are insufficient to warrant an increased rating given the otherwise relatively mild array of symptoms and impact on the Veteran - especially in light of the fact that the Veteran displayed clear, logical, and goal oriented speech and thought processes throughout this period on appeal.  Indeed, many of the examples listed in the diagnostic code for a higher rating have not been shown at all. 

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder reflects some impact on his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 50 percent is warranted.  Specifically, while the Veteran isolated himself on occasion, he maintained a stable relationship with his wife, son, sister, and mother.  He indicated that he will see his son and mother 2-3 times a week.  Further, the Veteran has been able to maintain at least part time employment of 20-25 hours until 2014.  Additionally, the Veteran indicated that he was able to leave his house to attend church on a regular basis.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Veteran's GAF scores reported by his private mental health providers and VA examiners were 58 in January 2011, 60 in February 2011, 55 in May 2012, and 55 in June 2013.  It does not appear that the Veteran's GAF scores have been measured since June 2013.  A GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

In this case, the Veteran's GAF score has ranged from 55 to 60.  In the Board's view, the Veteran's symptoms are most consistent with the more "moderate" symptoms reflected in a GAF score of 51-60, considering that there was no suicidal ideation, severe obsessional rituals, or evidence of any psychosis.  However, such symptoms are not so severe as to warrant a rating in excess of 50 percent.   


Since July 20, 2016

The Veteran's psychiatric disorder, now characterized as PTSD, has been assigned a disability rating of 70 percent since July 20, 2016, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board notes that since July 20, 2016, the Veteran was assigned a rating under a different diagnostic code to reflect the new PTSD characterization.  Nevertheless, his PTSD and psychiatric symptoms are still rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  In order to warrant the next higher 100 percent rating, the evidence must show total occupational and social impairment due to such symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2016).

The Board finds that during the period in question, a rating in excess of 70 percent is not warranted.  Specifically, in a July 2016 VA examination, the VA examiner determined that the Veteran had "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  The Veteran was polite and cooperative, and appeared neat, clean, and casually dressed.  He exhibited depressed mood, anxiety, chronic sleep impairment, irritability, flattened affect, mild memory loss, mood disturbances, difficulties in maintaining effective and social relationships, and difficulty in adapting to stressful situations.  His speech was slow but "fluent and articulate."  Moreover, his thinking was "quick and clear," with adequate judgment.  No suicidal ideations or evidence of a psychosis were observed.  

As discussed, the Board has considered all other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  In this regard, it is clear that the Veteran's disorder reflects some impact on his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 70 percent is warranted.  Specifically, while the Veteran indicated that he quit his job because of the ridicule from his co-workers and avoided other people, he has a stable relationship with his wife, and frequently receives visits from his grandson.  The Board would also note that the Veteran also receives a total disability rating based on individual unemployability during this period on appeal.  

Additionally, no GAF scores were provided during this period of time.  
Therefore, while the Veteran had periods of isolation and panic attacks that caused a significant impairment with his social and occupational functioning, there is no showing of total social and occupational impairment such as to warrant a 100 percent rating. 

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his acquired psychiatric disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran and his wife are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses, they are not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's acquired psychiatric disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Based on evidence of record, the Board determines that a rating in excess of 50 percent prior to July 20, 2016, and in excess of 70 percent thereafter is not warranted for the Veteran's acquired psychiatric disorder.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis. As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, as noted above, this appeal was remanded by the Board in June 2016 in order to obtain additional records.  Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all outstanding and available VA and private treatment records have been obtained, and the Veteran was provided with an opportunity to submit additional evidence, including medical records.  Therefore, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 50 percent for an acquired psychiatric disorder, characterized as a general anxiety disorder and PTSD, prior to July 20, 2016, is denied. 

A rating in excess of 70 percent for an acquired psychiatric disorder, characterized as a general anxiety disorder and PTSD, since July 20, 2016, is denied. 


REMAND

The Court of Appeals for Veterans Claims has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board has reviewed the July 2016 VA examination report; while there are findings regarding pain on weight-bearing and motion, it does not appear that the examiner tested the Veteran for pain in active and passive motion, in weight-bearing and non-weight-bearing, and range of motion testing in the opposite undamaged joint (or a finding that testing in the opposite undamaged joint is not possible).  

Consequently, the Board finds the July 2016 VA examination to be inadequate.  A remand is necessary in order to obtain a new VA medical examination to evaluate the Veteran's bilateral knee disability.  See 38 C.F.R. § 4.59 (2016); Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Milwaukee, Wisconsin, since July 2016, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The full range of motion testing must be performed.  The knees should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his bilateral knee disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


